[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 96-2262

                      OTOKI GROUP, INC.,

                    Plaintiff, Appellant,

                              v.

                GIBRALTAR, P.R., INC., ET AL.,

                    Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

       [Hon. Daniel R. Domínguez, U.S. District Judge]


                            Before

                   Torruella, Circuit Judge,
                Bownes, Senior Circuit Judge,
                  and Lipez, Circuit Judge.



     Jose R. Garcia Perez, Esq. and Bufete Bennazar, C.S.P. on
brief for appellant.



                        July 23, 2001
    Per Curiam. Otoki Group, Inc. (“Otoki”) appeals from the

district court’s order dismissing its complaint for failure to

comply with a court order.         Otoki argues on appeal that the

district     court   erred   in   not   remanding    its   case   to   the

Commonwealth court in Puerto Rico, because the court lacked

subject-matter jurisdiction over its case.          Otoki further argues

that the district court abused its discretion in dismissing the

complaint.

    A district court has inherent authority to manage its docket

and may impose sanctions when it finds that its process has been

abused even in the absence of subject matter jurisdiction.             Cf.

Unanue-Casal v. Unanue-Casal, 898 F.2d 839, 841 (1st Cir. 1990)

(imposing Fed.R.Civ.P. 11 sanctions after dismissing a petition

for removal to federal court).           Thus, we decline to decide

whether the district court had subject-matter jurisdiction,

because, in the present circumstances where appellant has not

shown that filing a new action in Commonwealth court is barred

by the statute of limitations, see 31 P.R. Laws Ann. § 5303, we

conclude that the district court did not abuse its discretion in

dismissing Otoki’s complaint without prejudice as a sanction for

Otoki’s failure to comply with the district court’s order that

Otoki file a status report.       See John’s Insulation, Inc. v. L.

Addison and Associates, Inc., 156 F.3d 101, 108 (1st Cir. 1998).

Accordingly, appellant’s motion requesting adjudication on its
brief without oral argument, pursuant to Fed.R.App.P. 34(f) is

granted and the judgment of the district court is affirmed.